Arnold, C. J.,
delivered the opinion of the court.
' The suit was commenced in the second^ district of the chancery court of Panola county, !but it is not alleged or shown that either of the defendants resided or were found in that county. It is alleged in the petition that each of the defendants was doing business in Yalobusha county, and it appears from the record that both of them were found and summoned in the latter county. In this state of facts, the court below was without jurisdiction. To maintain such suit it was necessary that the defendants or one of them *99should have resided or been found in the county where the suit was brought. Wolley v. Bowie, 41 Miss. 553; Andrews v. Powell, Ib. 729 ; code, § 1847. Neither § 1834 nor the latter part of § 1847 of the code applies in such case, because the suit was not brought on a claim or demand against the estate nor against the administrator touching the performance of his official duty, nor for the payment of legacies, nor for distribution among heirs and distributees, nor to enforce liability on a bond or obligation required by law and taken in the progress of the administration of the estate. Hunt v. Potter, 58 Miss. 96.
The demurrer to the petition should have been sustained.

The decree is reversed, the demurrer sustained, and the petition dismissed.